MEMORANDUM OPINION
No. 04-03-00727 CV
Carolyn SMOOTE-CEVALLOS
Appellant
v.
James BURKHOLDER, Linda Lewin,
and Benefit Management Administrators, Inc.,
Appellees

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-12639
Honorable Martha Tanner, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:  January 7, 2004
DISMISSED FOR LACK OF JURISDICTION
	Carolyn Smoote-Cevallos appeals the trial court's August 6, 2003 order that sanctions her,
strikes her pleadings, dismisses her claims with prejudice, and grants a default judgment in favor of
Benefit Management Administrators, Inc. on its counterclaim against her. However, the order also
states:
		It is FURTHER ORDERED that because there are unliquidated damages,
upon motion by [Benefit Management Administrators, Inc.], the Court will hear
evidence of damages and enter a final judgment accordingly.
The clerk's record does not contain any further order disposing of Benefit Management
Administrators, Inc.'s claim for damages. 
	"[W]hen there has not been a conventional trial on the merits, an order or judgment is not final
for purposes of appeal unless it actually disposes of every pending claim and party or unless it clearly
and unequivocally states that it finally disposes of all claims and all parties." Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 205 (Tex. 2001). There has been no conventional trial on the merits in this
case and the trial court's August 6, 2003 order expressly leaves a claim open for future determination.
In response to our order to show cause why this appeal should not be dismissed for want of
jurisdiction, Smoote-Cevallos indicated that she agrees the August 6 order is not final and appealable
and this court lacks jurisdiction over the appeal. 
	We therefore dismiss the appeal for lack of jurisdiction. 
							PER CURIAM